Title: From George Washington to the Officials of Wilmington, Delaware, 19–20 April 1789
From: Washington, George
To: Officials of Wilmington, Delaware



Gentlemen,
[Wilmington, Del., 19–20 April 1789]

In the respectful address of the Burgesses and common council of the Borough of Wilmington, I recognise the friendly dispositions towards myself, and the patriotic sentiments for the Community at large which have always distinguished the Citizens of Delaware.
When on a former occasion you intimated to me your expectation, that, if any event should again render my services necessary, I would not withhold them from the public, I did not conceive that such an event could exist. I have however been persuaded of the expediency of once more entering on the stage of public affairs. Heaven and my own heart are witnesses for me with how much reluctance I have yielded to that persuasion: But a sense of duty, in my conception, ought to supersede every personal consideration—and the promises of support which I am daily receiving from my fellow-citizens, together with a reliance upon that gracious Providence, which sustained us through our struggle for Liberty, encourage me, (notwithstanding a diffidence in my own abilities) to hope for a happy issue from my present arduous undertaking.
In the meantime, I am extremely obliged to you, Gentlemen, for your kind wishes respecting my individual felicity, as well as for your fervent supplications in behalf of the public prosperity.

G. Washington.

